Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-12, 14-15, 18-19, 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (hereinafter Kim)(US 2019/0007992).
Regarding claim 1, Kim teaches a method comprising: receiving, by a wireless device via first base station associated with a first access technology of a mobile network, a paging message for connection establishment with the mobile network(P[0327], paged through the 3GPP access; P[0624], UE in response to receiving a paging; request for a PDU session); 
sending, by the wireless device to a second base station associated with a second access technology of the mobile network, a response to the paging message wherein the response message indicating(P[0327], in response to receiving the paging message  UE may reply to the 5GC; P[0624], the AMF device receives the service request message): 
a rejection of the connection establishment with the mobile network(P[0624], does not accept to re-activate the PDU session and the service request procedure is stopped); and 

one or more allowed packet data unit (PDU) session identities of PDU sessions allowed to be re-established from the second access technology to the first access technology; and one or more parameters comprising one or more PDU session identities, wherein the one or more parameters indicate available services for paging by the mobile network(P[0327], list of PDU sessions which may be re-activated over the 3GPP access; P[0624],in response to receiving paging request…  list of PDU sessions associated with the non-3GPP access that are allowed by the UE over the 3GPP access).
Regarding claim 2, Kim teaches the method of claim 1, wherein the response message comprises a PDU session identity list(P[0327],  list ofg PDU sessions; P[0624],service request procedure indicating the list of PDU se6ssions that are allowed by the UE).  
Regarding claim 3, Kim teaches the method of claim 1, wherein the response message further indicates one or more PDU sessions unavailable for paging(P[0327], P[0624], the PDU sessions that are not included in the list; UE does not accept the PDU session).
Regarding claim 4, Kim teaches the method of claim 1, wherein the sending the response comprises sending a non-access stratum (NAS) response to an access and mobility management function (AMF) device via the second base station(P[0549-0554], P[0549], UE is in CM-idle state for 3GPP access and CM-connected for the the non-3GPP access; AMF device may send the NAS notification message over the non-3GPP access; P[0554], service request procedure in response to receiving a paging).
Regarding claim  6, Kim teaches the method of claim 1, wherein:2Application No. 16/824,324Docket No.: 007412.04843\US Amendment dated June 9, 2022Reply to Office Action of February 9, 2022 the first access technology is a third-generation partnership project (3GPP) access technology; the second access technology is a non-third generation partnership project (non-3GPP) access technology; and the sending the response further comprises sending the response to a computing device is-via +-the second base station(P[0160], CM-idle in 3GPP access and CM-connected in non-3GPP access; UE may  initiate procedure over the non-3GPP access
Claims 9 and 15 are rejected for the same reason as set forth in claim 1.
Regarding claim 10, Kim teaches the method of claim 9, wherein the response further indicates a determination not to accept service associated with the paging message(P[0624], does not accept PDU session that is paged). 
Regarding claim 11, Kim teaches the method of claim 9, wherein the computing device comprises an access and mobility management function (AMF) device((P[0624], AMF device).
Claims 12 and 18 are rejected for the same reason as set forth in claim 6.
Regarding claim 14, Kim teaches the method, wherein: the indication to send the paging message comprises an N2 paging message; and the paging message comprises a radio resource control (RRC) paging message(P[0162], RRC connection; P[0544], N2 paging). 
Regarding claim 19, Kim teaches the method of claim 15, wherein the paging message is a radio access network (RAN) paging message(P[0624], paging ).  
Regarding claims 21-23, Kim teaches, wherein, during the receiving the paging message, the wireless device is in an idle state for the first access technology and in the connected state for the second access technology(P[0558], idle in 3GPP and connected state in the non-3GPP). 	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (hereinafter Kim)(US 2019/0007992) in view over Kumar  et al. (hereinafter Kumar)(US 2020/0120585).
Regarding claim 5, Kim teaches all the particulars of the claim except wherein the response message further indicates to stop retransmission of the paging message. However, Kumar teaches in an analogous art wherein the response message further indicates to stop retransmission of the paging message (P[0167], terminating the paging message for the non-3GPP access network). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method, wherein the response message further indicates to stop retransmission of the paging message in order to have efficient handling of serice connection.
Regarding claim  7, Kim teaches all the particulars of the claim except, wherein the NAS response message comprises a cause value indicating at least one of: a connection status is busy; a connection status is weak; the second base station that is different from a connection with the first base station 117Docket No.: 007412.04843\US; or the wireless device has more than one subscriber identity module (SIM). However, Kumar teaches in an analogous art wherein the NAS response message comprises a cause value indicating at least one of: a connection status is busy; a connection status is weak; 117Docket No.: 007412.04843\US a connection with the second base station that is different from a connection with the first base station; or the wireless device has more than one subscriber identity module (SIM) (P[0167], sending paging message over the 3GPP; receivng service request(response) over the non-3GPP access network). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method, wherein the NAS response message comprises a cause value indicating at least one of: a connection status is busy; the second base station that is different from a connection with the first base station; or the wireless device has more than one subscriber identity module (SIM) in order to have efficient handling of serice connection.
Claim 13 is rejected for the same reason as set forth in claim 7.
Regarding claim 16, Kim teaches all the particulars of the claim except the method further comprising receiving,  from an access and mobility management function (AMF} device and based on the response message, an indication comprising a context release command message requesting a context release associated with the wireless device.  However, Kumar teaches in an analogous art further comprising receiving,  from an access and mobility management function (AMF} device and based on the response message, an indication comprising a context release command message requesting a context release associated with the wireless device(P[0116], UE sends the service request to AMF and AMF to release UE connection; also Fig. 18, items 4 and 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the indication received from the AMF device comprises a   command message requesting a context release associated with the wireless device in order to have efficient handling of data context.
Regarding claim 17, Kumar teaches all the particulars of the claim except the method of claim 15, further comprising: based on the indication received from the AMF device comprising a context release command message, performing a context release associated with the wireless device(P[0070], AMF has deleted context of the UE).

Claim 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (hereinafter Kim)(US 2019/0007992) and Yang et al. (hereinafter Yang)(US 2016/0044545).
Regarding claim 8, 20, Kim teaches all the particulars of the claim except the method, receiving, by the wireless device from the first base station with the first access technology, a second paging message; and based on a determination to communicate using the first access technology, sending a radio resource control (RRC) setup message to the first base station.  However, Yang teaches in an analogous art, receiving, by the wireless device from the first base station with the first access technology, a second paging message; and based on a determination to communicate using the first access technology, sending a radio resource control (RRC) setup message to the first base station (abstract, re-paging and return to first RAT; timer expires). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of receiving, by the wireless device from the first base station with the first access technology, a second paging message; and based on a determination to communicate using the first access technology, sending a radio resource control (RRC) setup message to the first base station in order to have efficient handling of data context.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647